Citation Nr: 0119698	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected below the knee amputation of 
the left leg.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran served on active duty from February 1966 to 
August 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of July 1997 
from the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that a 
well-grounded claim had not been submitted and denied service 
connection for a heart condition on a direct basis and for 
coronary artery disease as secondary to the veteran's 
service-connected below the knee amputation of the left leg.  
The veteran has appealed the latter. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case the RO 
denied the veteran's claim on the basis that it was not well 
grounded, a standard that can no longer be applied. 

For the reason stated below a remand is required.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case and the RO should consider whether 
any additional notification or development action is required 
under the VCAA.  

The veteran filed a claim in December 1996 requesting service 
connection for a heart condition with arterial problems on a 
direct basis or secondary to amputation of the left lower 
leg.  He advised that he had been hospitalized in November 
1996 at the Phoenix VA Medical Center (VAMC) and had an 
operation in December 1996 at the Tucson VAMC.  The RO 
secured the veteran's treatment records from the Phoenix 
VAMC, which include the report of the November 1996 
hospitalization.  The RO requested the veteran's records from 
the Tucson VAMC and was informed that the records had been 
transferred to the Phoenix VAMC in January 1997.  A staff 
person at the Phoenix VAMC noted in March 1997 that 
information obtained from Tucson VAMC in a telephone call 
indicated that the hospital summary had not been dictated; 
therefore, Tucson should be contacted.  The RO's request in 
late March 1997 to the Tucson VAMC for the December 1996 
hospital summary was returned to the Phoenix RO with the 
notation that the record had been sent to the Phoenix VAMC in 
January 1997.  Although the RO has made several attempts to 
obtain the December 1996 hospital summary, the claims file 
does not contain this medical record.  The RO has a duty to 
continue to make efforts to obtain the records for the 
veteran's period of hospitalization until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, this claim is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are fully 
complied with and satisfied. 

2.  The veteran has the right to submit 
additional evidence and argument on the matter 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


3.  The RO should again request the records for 
the veteran's period of hospitalization in 
December 1996 at the Tucson VAMC.  The 
available records indicate that he was 
transferred from the Phoenix VAMC to the Tucson 
VAMC on or about December 3, 1996, where he had 
a stent placed in an artery on or about 
December 4, 1996.  The RO should request the 
hospital records from both the Tucson VAMC and 
the Phoenix VAMC and continue to make efforts 
until the records are obtained or notification 
is received that such records do not exist and 
further efforts to obtain those records would 
be futile. 

4.  If the December 1996 hospitalization 
records are secured and associated with the 
claims file, the claims folder with the 
additional evidence should be reviewed by the 
VA examiner who provided an examination and 
opinion in April 1997 for an addendum to the 
opinion.  

5.  If the December 1996 hospitalization 
records are not secured, the veteran should be 
so notified in accordance with the provisions 
of 38 U.S.C.A. § 5103A (West Supp. 2001).

6.  Thereafter, the RO should readjudicate this 
claim.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


